Citation Nr: 1510143	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-08 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, status post medial meniscus/lateral cruciate tear.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, status post partial meniscectomy.

3.  Entitlement to a rating in excess of 10 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified before the undersigned in August 2014.  A copy of the transcript is of record. 

The Board notes that additional evidence has been associated with the claims file following the issuance of the December 2013 Supplemental Statement of the Case.  However, in a July 2014 statement the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left and right knee disabilities are manifested by painful motion and slight instability. 

2.  For the entire period on appeal, the Veteran has experienced headaches, with manifestations including photosensitivity, noise sensitivity, and nausea that approximate prostrating attacks occurring on average once a month over the last several months; the Veteran takes medication to treat his disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee, status post medial meniscus/lateral cruciate tear have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010 (2014). 

2.  The criteria for entitlement to a separate 10 percent evaluation for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).

3.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee, status post partial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2014). 

4.  The criteria for entitlement to a separate 10 percent evaluation for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no greater, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8100 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left and Right Knees

The Veteran is rated at 10 percent for degenerative joint disease of the left knee, status post medial meniscus/lateral cruciate tear and at 10 percent for degenerative joint disease of the right knee, status post partial meniscectomy, both under Diagnostic Code (DC) 5010.

Diagnostic Code 5010 is used to rate arthritis due to trauma, but it simply directs to rate in accordance with degenerative arthritis (Diagnostic Code 5003), which in turn rates on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261.  DC 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, and a 20 percent rating is warranted when it is limited to 30 degrees.  DC 5260.

DC 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from 0 degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

On VA examination in May 2011, the Veteran reported that his right knee occasionally "goes out of joint because he hears a pop and feels the bone move."  He reported pain and stiffness in the right knee.  With respect to his left knee the Veteran reported that he sometimes feels his left leg going to sleep. The VA examiner noted that the Veteran could walk about 1/8th of a mile and stand for about 15-20 minutes.  His gait was noted to be antalgic.  No assistive devices or aids were noted.  The Veteran demonstrated 90 degrees of flexion for both the left and right knees.  Pain was noted following repetitive motion however, there were no additional limitations after repetitive testing. Left and right knee extension was noted to be 0 degrees.

At a July 2012 VA examination the Veteran reported having had a few injections in his bilateral knees over the past 2 years or so and that he was told he will eventually need knee replacements.  He reported that his knees pop and he has pain in both knees every day.  He reported that his knees sometimes give out and he experiences swelling in his knees.  Range of motion testing reflected right knee flexion to 100 degrees, with pain at 90 degrees.  Right knee extension was to 0 degrees.  No objective evidence of painful motion was noted.  With respect to his left knee the Veteran demonstrated 115 degrees of flexion with pain beginning at 115.  Extension was noted to 0 degrees with no objective evidence of painful motion.  Following repetitive testing the Veteran was still able to perform 100 degrees of flexion and 0 degrees of extension in the right knee; the Veteran also demonstrated 115 degrees of flexion and 0 degrees of extension in the left knee. 

Various VA treatment records reflect that the Veteran received injections in his knees to deal with knee pain.  VA treatment records also show that the Veteran was issued knee braces by his VA treating providers.  A March 2012 VA treatment record noted that the Veteran had 100 degrees of flexion in his right knee with 115 degrees of the left knee.  A July 2012 VA treatment record reflected range of motion of 0-120 degrees in both the right and left knees.  A September 2012 VA treatment record noted that the Veteran had advanced degenerative joint disease of both knees and that they would continue with conservative management including Synvisc, bracing, cane and NSAIDs and that a total knee arthroplasy would be needed sometime in the future. 

At a December 2013 VA examination the Veteran reported that he has constant bilateral knee pain and that his pain elevates when he gets up after prolonged sitting.  The Veteran demonstrated flexion in the right knee to 90 degrees with pain beginning at 90 degrees.  Extension was 0 degrees with no objective evidence of painful motion.  Left knee flexion was to 100 degrees with pain beginning at 90 degrees.  The Veteran demonstrated extension to 0 degrees with no objective evidence of painful motion.  It was noted that the Veteran regularly uses a brace and cane. 

The Board has also noted the Veteran's complaints of generalized pain in the right and left knees, regardless of range of motion.  However, the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the rating he currently receives.  The evidence does not support the assignment of compensable ratings under Diagnostic Codes 5260 or 5261.  It is likewise apparent that the criterion to assign separate 10 percent ratings has also not been met.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  

It is important for the Veteran to also understand that without problems such as his complaints of pain, and swollen knees, there would be no basis for the current 10 percent rating for arthritis of the left and right knees.  In this regard, it is important to note that the range of motion testing does not meet the requirements of a 10 percent evaluation, let alone a higher evaluation. Without consideration of the problems he has cited, the current evaluations could not be justified.  

In other words, a noncompensable disability rating under diagnostic codes such as 5260 and 5261 is a prerequisite for compensation under the second or third parts of Diagnostic Code 5003.  Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under Diagnostic Code 5003 be appropriate.

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5257.  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for a knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when the reported limitation of knee motion shown is compensable or when there is x-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under DC 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.  

At his May 2011 VA examination the Veteran reported that his right knee pops and he feels the bone move.  Physical examination reflected that the Veteran's gait was antalgic. It was noted that he had crepitation in both knees.  The VA examination noted no instability, patellar abnormality, meniscus abnormality, or grinding of both knees. 

VA treatment records include a March 2012 record which reflects negative Lachman tests, posterior drawer tests and stable varus/valgus.  A July 2012 VA treatment record noted reports by the Veteran of a lot of popping and cracking associated with movement.  It was noted that the Veteran had moderate patellar crepitus, no swelling and no instability. 

At a July 2012 VA examination the Veteran reported that when he rises from a sitting position he hears both of his knees pop.  He additionally reported that his knees sometimes give out on him as well and he also experiences swelling in both knees.  Stability testing reflected negative Lachman test (anterior instability), posterior drawer testing (posterior instability) and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The VA examiner noted that the Veteran regularly uses braces and a cane to walk. 

At a December 2013 VA examination stability testing reflected a negative Lachman test (anterior instability), posterior drawer test (posterior instability), and medial-lateral instability.  The VA examiner noted no evidence or history of recurrent patellar subluxation/dislocation. 

The Veteran credibly testified at his August 2014 that he has fallen because his knees give way.  He reported having to catch himself so he doesn't end up falling.  The Veteran testified that his knees pop when he gets up out of his chair.  He reported using braces and crutches. 

Based on this evidence an additional rating under DC 5257 is warranted.  In determining the disability rating to assign, the Board has reviewed the Veteran's VA examination reports which reflect normal objective findings.  Based on the Veteran's credible testimony, and in light of his normal examination reports the Board finds that his symptomatology is no more than slight in nature and a 10 percent disability rating is appropriate for each knee under DC 5257.  

Consideration has also been given to other potentially applicable diagnostic codes. However, as there is no evidence of ankylosis; impairment of the tibia and fibula; or genu recurvatum, Diagnostic Codes 5256, 5262, 5263 are not for consideration. Moreover, although the Veteran underwent bilateral knee surgeries for meniscus tears in service, separate ratings under either DC 5258 or DC 5259 are not warranted in this case.  The symptomatology contemplated by these diagnostic codes have already been considered in the award of separate ratings for instability of the Veteran's right and left knees under DC 5257.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

To summarize the Board's findings, separate 10 percent ratings are warranted for each knee based on symptomatology that approximates slight lateral instability. Higher ratings are not warranted for either knee on the basis of limitation of motion. To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claims, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Migraine Headaches

The Veteran is currently service connected for migraine headaches and rated as 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent (compensable) evaluation is assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted when the evidence demonstrates characteristic prostrating attacks occurring on an average of once a month over the last several months.  The maximum 50 percent schedular rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define 'prostrating;' nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

After a review of all the evidence, lay and medical, the Board finds that the criteria for a 30 percent disability rating for service-connected migraine headaches have been met for the entire period on appeal. 

At the Veteran's May 2011 VA examination it was noted that the Veteran had headaches consistent with migraines which seem to occur in a series but they have characteristics unlike cluster.  The Veteran reported that his migraines had gotten worse in the last 2 years and that he had photophobia, nausea and vomiting, and shortness of breath with them.  The Veteran reported that his headaches are more prolonged and last 2 hours, occurring four to five times a day.  It was noted that he was taking Imitrex and was responding fairly to this treatment.  The VA examiner noted that the Veteran was having migraine headaches once every 2 months and most attacks were prostrating. 

At the Veteran's July 2012 VA examination the Veteran reported 3 migraine headaches per week.  It was noted that the Veteran takes over the counter Excedrin migraine medicine and Sumatriptan.  He reported pulsating or throbbing head pain and pain on both sides of the head.  He additionally reported nausea, sensitivity to sound and changes in vision.  It was noted that the Veteran has characteristic prostrating attacks of migraine headache pain less than once every 2 months. 

A March 2013 VA treatment record noted reports by the Veteran of about 10 migraines per month.  The Veteran underwent an additional VA examination in December 2013.  The Veteran reported having headaches every other week and that they were stabbing in nature.  He reported the use of Sumatriptan at the onset of a headache, and Gabapentin nightly for headache prevention and Naproxen no more than 3 times per week for an acute headache.  The Veteran reported the use of prescribed Nortiptyline 25 mg at bedtime by a private provider for prevention of headaches.  The Veteran testified at his August 2014 BVA hearing about the severity of his migraine headaches. 

The Board finds that the evidence is in relative equipoise regarding whether the criteria for the 30 percent rating under DC 8100 are met for the entire increased rating period.  The evidence indicates that the Veteran experiences headaches that are at times accompanied by photosensitivity, nausea, and sensitivity to noise.  While some of these attacks might not be described as prostrating, considering the frequency of the attacks and the incapacitation endured by the Veteran during the headaches, the Board finds that the evidence is in relative equipoise as to whether some of these headaches more nearly approximate prostrating attacks.  

Resolving reasonable doubt in the Veterans favor, the Board finds that the headaches are of such frequency that they more nearly approximate the criteria for the 30 percent rating under DC 8100 for the entire increased rating period. 38 C.F.R. § 4.124a.

The Board also finds that at no time during the increased rating appeal period has the Veteran experienced completely prostrating headaches with prolonged attacks, and the headaches have not produced severe economic inadaptability, as required for a higher disability rating of 50 percent.  The headaches do not occur with the frequency necessary to be productive of severe economic inadaptability, and the evidence does not in fact show severe economic inadaptability.  That the Veteran has had to miss time from work for his headaches is encompassed with the 30 percent rating, for the entire increased rating period, which recognizes prostrating attacks that by definition impair the Veteran's ability to work during an episode of a prostrating attack.  A disability that has been evaluated as 30 percent disabling will impact job performance but, as the Veteran continues to hold full-time employment, with some occasional but unquantified loss of money for the time lost from work, the evidence does not support "severe" economic inadaptability.

As such, the Board finds that the preponderance of the evidence is against any rating higher than 30 percent for any portion of the period on appeal.

Other Considerations

The Board has also considered the statements of the Veteran that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Veteran is competent to report symptoms of his knees and migraines because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his disabilities when applied to appropriate diagnostic codes.

Such competent evidence-concerning the nature and extent of the Veteran's left and right knees and migraines-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which his disabilities are rated.  

With respect to his increased ratings, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest ratings possible for his knees and migraine headaches, he has not submitted evidence of unemployability, or claimed to be unemployable.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). If, at some point, the Veteran cannot work because of his knees or headaches he should let VA know as soon as he can. 

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2024); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in June 2012 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his knees and migraines in May 2011, July 2012, and December 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's knees or migraines since the most recent VA examinations.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  Together, the VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disabilities under the applicable rating criteria.

Discussion of the Veteran's August 2014 BVA hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating in excess of 10 percent for degenerative joint disease of the left knee, status post medial meniscus/lateral cruciate tear, is denied.

A separate 10 percent evaluation for left knee instability is granted, subject to governing criteria applicable to the payment of monetary benefits.

A rating in excess of 10 percent for degenerative joint disease of the right knee, status post partial meniscectomy, is denied.

A separate 10 percent evaluation for right knee instability is granted, subject to governing criteria applicable to the payment of monetary benefits.

A 30 percent rating, but no higher, for migraine headaches is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


